                  Case 2:20-cv-01866-MJP Document 52 Filed 09/09/21 Page 1 of 3




 1                                                                     The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9   RENALDO WHITE and RANDOLPH
     NADEAU, individually and on behalf of all
10   others similarly situated,                               No. 2:20-cv-01866-MJP

11                                         Plaintiffs,        STIPULATED MOTION TO EXTEND
                                                              CERTAIN DEADLINES
12           v.
13
     SYMETRA ASSIGNED BENEFITS SERVICE                        NOTE ON MOTION CALENDAR:
14   COMPANY and SYMETRA LIFE                                 September 8, 2021
     INSURANCE COMPANY,
15
                                        Defendants.
16

17          The parties, by and through their counsel, hereby submit the following stipulated motion

18   and respectfully request the Court’s approval of the same, to adjust the schedule for completion

19   of class certification discovery and the briefing of Plaintiffs’ motion for class certification.

20          Briefing regarding Defendants’ Motion to Dismiss closed on May 14, 2021; this motion

21   was denied by the Court on August 5, 2021, Dkt. # 44. Defendants’ answer was thereafter due on

22   August 19, 2021; this date has been extended to September 9, 2021. Dkt. # 50. Pursuant to the

23   Court’s May 12, 2021 Order, Dkt. # 37, Plaintiffs’ motion for class certification is presently due

24   on October 4, 2021, less than 30 days following Defendants’ answer.

25          The parties have been working diligently to complete class certification discovery.

26   Plaintiffs served their first set of discovery May 19, 2021; Defendants served discovery to


     STIPULATED MOTION TO EXTEND                                          K E L L E R R O H R B A C K L. L .P.
     CERTAIN DEADLINES - 1                                                     1201 Third Avenue, Suite 3200
                                                                                  Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                      TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:20-cv-01866-MJP Document 52 Filed 09/09/21 Page 2 of 3




 1   Plaintiffs on August 19, 2021. The parties have met and conferred numerous times regarding

 2   discovery over the course of the summer and, at present, are finalizing their discussions

 3   regarding Defendants’ ESI production and interrogatory responses.

 4          The requested extensions are supported by good cause. The extensions are necessary to

 5   permit the completion of Defendants’ ESI productions as relevant to class certification and, in

 6   turn, to provide Plaintiffs with an opportunity to review the same prior to seeking certification of

 7   the class. The requested extensions will not interfere with other deadlines in this case. This is the

 8   first request for extension of these deadlines.

 9                                       STIPULATED MOTION

10          The parties agree and request that the Court extend the current class certification

11   discovery deadline to October 15, 2021. The parties propose the following briefing schedule for

12   Plaintiffs’ Motion for Class Certification and respectfully request that the Court enter the same:

13          •       November 12, 2021: Plaintiffs’ Motion for Class Certification

14          •       December 10, 2021: Defendants’ Opposition

15          •       December 23, 2021: Plaintiffs’ Reply

16

17
              DATED this 8th day of September, 2021.
18
      KELLER ROHRBACK L.L.P.                               KARR TUTTLE CAMPBELL
19

20
      s/ Alison E. Chase                                   s/ Medora A. Marisseau
21    Lynn Lincoln Sarko, WSBA #16569                      Medora A. Marisseau
      Gretchen Freeman Cappio, WSBA #29576                 701 Fifth Ave., Ste. 3300
22    Adele A. Daniel, WSBA #53315                         Seattle, WA 98104
      1201 Third Avenue, Suite 3200                        Tel.: (206) 223-1313
23    Seattle, WA 98101-3052                               Fax: (206) 682-7100
      Tel.: (206) 623-1900                                 mmarisseau@karrtuttle.com
24    Fax: (206) 623-3384
      lsarko@kellerrohrback.com                            Maeve L. O’Connor (pro hac vice)
25    gcappio@kellerrohrback.com                           Susan Reagan Gittes (pro hac vice)
      adaniel@kellerrohrback.com                           DEBEVOISE & PLIMPTON LLP
26                                                         919 Third Avenue


     STIPULATED MOTION TO EXTEND                                         K E L L E R R O H R B A C K L. L .P.
     CERTAIN DEADLINES - 2                                                    1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                     TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                 Case 2:20-cv-01866-MJP Document 52 Filed 09/09/21 Page 3 of 3




 1    Alison E. Chase (pro hac vice)                   New York, NY 10022
      KELLER ROHRBACK L.L.P.                           Tel.: (212) 909-6000
 2    801 Garden Street, Suite 301                     mloconnor@debevoise.com
      Santa Barbara, CA 93101                          srgittes@debevoise.com
 3    Tel: (805) 456-1496
      achase@kellerrohrback.com                        Counsel for Defendants
 4
      Jerome M. Marcus (pro hac vice)
 5    Jonathan Auerbach (pro hac vice)
      MARCUS & AUERBACH LLC
 6    1121 N. Bethlehem Pike, Suite 60-242
      Spring House, PA 19477
 7    Tel.: (215) 885-2250
      Fax: (888) 875-0469
 8    jmarcus@marcusauerbach.com
      auerbach@marcusauerbach.com
 9
      Daniel C. Simons (pro hac vice)
10    MARCUS & MARCUS, PLLC
      P.O. Box 212
11    Merion Station, PA 19066
      Tel.: (215) 664-1184
12    dsimons@marcuslaw.us

13    Edward Stone (pro hac vice)
      EDWARD STONE LAW P.C.
14    175 West Putnam Avenue, 2nd Floor
      Greenwich, CT 06830
15    Tel.: (203) 504-8425
      Fax: (203) 348-8477
16    eddie@edwardstonelaw.com

17    Attorneys for Plaintiffs

18

19
              IT IS SO ORDERED.
20
              Dated this 9th day of September, 2021.
21

22

23                                                     A
                                                       Marsha J. Pechman
24
                                                       United States District Judge
     835-1510-1689, v. 2
25

26


     STIPULATED MOTION TO EXTEND                                    K E L L E R R O H R B A C K L. L .P.
     CERTAIN DEADLINES - 3                                               1201 Third Avenue, Suite 3200
                                                                            Seattle, WA 98101-3052
     (2:20-cv-01866-MJP)                                                TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
